internal_revenue_service number release date index number --------------------------- ----------------------- ------------------------------ ---------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc fip b02 plr-128509-11 date january legend taxpayer state a state b year date properties facilities services businesses --------------------------------- --------------------------- ------ ------------- ------- ---------------------- -------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- -------------------------- ------------------------------- ------------------------------------------------------------------------ --------------------------------------------------------------- company a company b company c ------------------------------------ -------------------------------------------- -------------------------------------------------- plr-128509-11 lessor lessee nominee a b c d e -------------------------- ----------------------- ------------------------------------------------- ---- ---- ------ ------ ------------ dear ----------------- this is in reply to a letter dated date and a subsequent submission requesting rulings on behalf of taxpayer the requested rulings concern the treatment of a reit and its taxable_reit_subsidiary trs under sec_856 of the internal_revenue_code in the circumstances described below facts taxpayer is a publicly held state a corporation that elected to be taxed as a real_estate_investment_trust reit for its tax_year beginning year taxpayer invests in properties through the acquisition and development of primarily single tenant properties in general taxpayer’s properties are leased under absolute-net lease terms to third party lessee operators and taxpayer is not involved in the management of the properties on date taxpayer acquired all of the stock of company a as part of a merger transaction the merger prior to the merger taxpayer had an approximately b interest in company a as part of the merger company a was merged with a transitory subsidiary of taxpayer with company a surviving as a wholly-owned subsidiary of taxpayer after the merger company a is a qualified_reit_subsidiary qrs of taxpayer the merger included the acquisition by taxpayer of company a’s facilities facilities were leased to trs in a ridea1 structured transaction by taxpayer and company b which was formed by nine senior executives of company a management reit investment diversification and empowerment act of which permits a reit to lease qualified health care facilities to a trs plr-128509-11 team prior to the merger company a had spun off its services businesses into a new company company c taxpayer and management team established a limited_liability_company lessor to own facilities and through trs established a separate limited_liability_company lessee to own the operations portion of the business_company a owns approximately d percent of lessor and trs owns approximately d percent of lessee management team owns approximately a percent of each entity lessor leases facilities to lessee under three separate master leases a wholly-owned subsidiary of company c manages the facilities as an eligible_independent_contractor eik trs investment in eik as part of this transaction trs made an equity_investment in exchange for a c percent interest in company c the parent company of the eik this investment will not cause the trs to own directly or indirectly securities possessing more than percent of the total voting power or value of the outstanding securities of the eik or any parent or affiliate of the eik taxpayer represents that all of the agreements between taxpayer and the trs and company c and the eik will reflect market terms and will be negotiated by the parties at arm’s length taxpayer further represents that company c and the eik are separate legal entities for state law purposes and they maintain their own bank accounts books_and_records also company c and the eik have their own employees under separate control interim licensing agreements immediately prior to the merger the license to operate a facility was held by nominee a wholly-owned entity of company a after the merger nominee became a wholly-owned entity of taxpayer due to the need to process certain regulatory licenses in state b it was not possible to immediately transfer the operating license from nominee to the tenant that would hold the operating license for the facility after the merger therefore taxpayer established an interim leasing arrangement interim arrangement that will terminate once the license can be transferred to the subtenant the interim arrangement will be effective for the limited time period required to process the licenses under the interim arrangement lessee subleases the facility to an entity wholly-owned by lessee and disregarded for federal_income_tax purposes the subtenant the subtenant then sub-subleases the property on an interim basis only the sub-sublease to nominee who then enters into an interim management agreement with the eik taxpayer represents that the interim arrangement was entered into for the limited purpose of allowing the facility to operate pending the issuance of a license to the subtenant taxpayer expects the license to be transferred to subtenant within e plr-128509-11 and represents that it will effectuate this transfer expeditiously once the required regulatory clearances are obtained under the terms of the sub-sublease nominee is obligated to pay over the positive net operating income received by it to the subtenant and the subtenant is solely responsible for any net operating losses and for maintaining insurance on the facility and bearing any uninsured losses although funds flow through the nominee to the subtenant the nominee as an economic matter pays no rent on its own behalf and receives no payments from taxpayer to pay rent under the sub-sublease law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that rents_from_real_property does not include any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly in the case of a corporation stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of the corporation or in the case of any person that is not a corporation an interest of percent or more in the assets or net profits of the person sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any plr-128509-11 income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified health_care_facility to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor a trs is not considered to be operating or managing a qualified_health_care_property solely because it possesses a license to do so sec_856 defines an independent_contractor as any person who does not own directly or indirectly more than percent of the reit’s shares and if such person is a corporation not more than percent of the total combined voting power of whose stock or percent of the total shares of all classes of whose stock is owned directly or indirectly by one or more persons owning percent or more of the shares of the reit sec_856 provides that the term eligible_independent_contractor means with respect to any qualified_lodging_facility or qualified_health_care_property any independent_contractor if at the time such contractor enters into a management agreement or similar service_contract with the trs to operate the facility or property the contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities or qualified health care properties for any person who is not a related_person with respect to the reit or the trs sec_856 provides that a reit and a corporation other than a reit may treat such corporation as a trs if the reit directly or indirectly owns stock in the corporation and the reit and the corporation jointly elect such treatment sec_856 provides that any corporation in which a trs owns directly or indirectly more than percent of the total voting power or value of the outstanding securities shall be treated as a trs sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a health_care_facility revrul_75_136 1975_1_cb_195 concerns whether a wholly-owned subsidiary of a reit’s corporate investment adviser that manages the reit’s property can qualify as an independent_contractor under sec_856 in determining that the subsidiary may qualify as an independent_contractor the ruling states that it is the relationship of the entity or individual such as an employee or trustee to the trust itself that precludes the entity from qualifying as an independent_contractor for the management of the property a relationship between the entity or individual and the trustee or employee or investment adviser of the reit would not in itself disqualify the entity assuming the other requirements for qualification as an independent_contractor plr-128509-11 are met accordingly the ruling holds that the wholly-owned subsidiary of the investment adviser is not precluded from qualifying as an independent_contractor if it operates as a separate_entity with its own separate officers and employees and keeps its own separate books_and_records that clearly reflect its activities in the management of the property in revrul_73_194 1973_1_cb_335 a reit entered into a partnership with x corporation to construct and hold apartment buildings for investment the partnership_agreement provided that the partners would engage a management company to manage an apartment building the management company was employed in an arm’s length transaction and was paid a market rate for its services x corporation was a wholly-owned subsidiary of y corporation which owned a substantial percentage of the stock of the management company in concluding that the income received by the reit from the partnership will not be disqualified as rents_from_real_property due to the relationship between x y and the management company the ruling cites the legislative_history underlying sec_856 which states that the restrictions imposed by that section were intended to prevent income from active business operations from being included in a reit’s income the legislative_history indicates that for this requirement to be satisfied the reit and the independent_contractor must have an arm’s length relationship see h_r no 86th cong 2d sess 1960_2_cb_819 in revrul_2003_86 c b a reit owned all of the stock of a trs that owned an interest in a partnership the partnership was an independent_contractor under sec_856 the partnership provided certain noncustomary services to the reit’s tenants although the reit did not directly receive payments from the independent_contractor the reit indirectly held an equity_interest in the independent_contractor through its ownership of the trs the revenue_ruling states that sec_856 provides an exception for services furnished or rendered through a trs noting that the reit’s only interest in the independent_contractor is through the trs the ruling states that the services provided by the independent_contractor are provided by the trs to the extent of the trs’s interest in the independent_contractor accordingly the ruling concludes that the reit will not be treated as providing impermissible tenant services in the present case taxpayer’s wholly-owned trs holds an equity_interest in company c the parent company of the eik taxpayer may therefore be considered as indirectly receiving income from that equity_interest however the income received is not derived from or dependent upon taxpayer’s relationship with the eik furthermore all of the agreements entered into by the trs for the management or operation of the properties are represented to be arm’s length and to reflect market terms taxpayer through nominee holds the license to operate facilities however taxpayer merely holds the license as a nominee for the benefit of the subtenant an unrelated party who acts as the lessee and who will later hold the operating license for plr-128509-11 the facilities the obligations of operating the facility and the obligations under the sublease remain with the subtenant sec_856 indicates that mere possession of a license should not lead to a conclusion that the reit is operating a property furthermore the foreclosure_property rules with respect to health care facilities demonstrate congress’s awareness of a health care facility’s need for continuity of operation the interim arrangement allows the facilities to continuously operate until the license is transferred to the subtenant accordingly based on the information received and representations made we conclude that trs will not be treated as directly or indirectly operating or managing health care facilities under sec_856 and rents from the health care facilities received by taxpayer from trs will not be treated as other than rents_from_real_property under sec_856 solely because trs directly or through company c acquires an equity_interest in eik provided that such equity_interest in the aggregate represents less than percent of the total voting power and value of the outstanding securities of eik or any of its affiliates except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code no opinion is expressed concerning the treatment of payments between taxpayer’s trs and taxpayer for purposes of sec_857 also no opinion is expressed concerning the treatment of any payment made by nominee to the subtenant for purposes of sec_857 furthermore no opinion is expressed concerning whether the party represented to be an eik satisfies the requirements under sec_856 to be treated as an eik this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely jonathan d silver________ jonathan d silver assistant branch chief branch office of associate chief_counsel financial institutions products
